Citation Nr: 0639322	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  99-00 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for a low back disorder with 
left leg pain, status-post L4-L5 laminectomy prior to March 
19, 1998?

2.  What evaluation is warranted for a low back disorder with 
left leg pain, status post L4-L5 laminectomy since March 19, 
1998?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  He also performed extensive service in the 
reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board for additional 
development in January 2001, and in June 2004.  

As a result of an August 2006 submission by the veteran's 
representative, the record raises the issue of entitlement to 
an effective date prior to August 17, 1995 for an increased 
rating for a low back disorder with left leg pain, status-
post L4-L5 laminectomy.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.


REMAND

In an August 2006 submission by the representative, VA was 
informed of the possible existence of pertinent records 
documenting the veteran's medical treatment as an Air Force 
dependent at March Air Force Base hospital.  The claims 
files, however, do not show that any clinical records from 
March have been associated with the claims files.  Nor do 
they reveal an effort by VA to attempt to procure them.  The 
veteran's representative argues that these records are 
necessary to the adjudication on the merits of the issues on 
appeal.  On remand, the RO is to attempt to obtain and 
associate these records with the claims file.  38 U.S.C.A. 
§ 5013A(b) (2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should supply the appellant 
with corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation of the information 
or evidence needed to establish an 
effective date for the disability on 
appeal, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran and 
his representative to secure any required 
information and related individual 
authorization (to include, if necessary, 
authorization from the veteran's spouse), 
in order to procure identified dependent 
spouse medical records from March Air 
Force Base medical facilities.

3.  Upon receipt of the necessary 
information and authorization, the RO is 
to contact the National Personnel Records 
Center (NPRC) and request any records from 
March Air Force Base medical facilities 
which may pertain to the appellant 
receiving case as a dependent spouse.  The 
Ro should try to secure and associate with 
the record all necessary documentation to 
corroborate the veteran's claim to have 
been treated at March Air Force Base as a 
dependent spouse.  If any pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims file.  The 
veteran is to be notified in writing.  
Because these are Federal records, if they 
cannot be secured, a written 
unavailability memorandum must be prepared 
and added to the claims folders.

4.  The RO should thereafter readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted in full 
the RO must issue a supplemental statement 
of the case, which should address all 
evidence received in the claims files 
since the June 2005 supplemental statement 
of the case, and provide the appellant and 
his representative an opportunity to 
respond.  The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

